Citation Nr: 1315672
Decision Date: 05/13/13	Archive Date: 06/28/13

Citation Nr: 1315672	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  00-06 272	)	DATE MAY 13 2013
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for chronic lumbosacral strain. 

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right hip stress fracture.  

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected disorder. 

4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected disorder. 

5.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


6. Entitlement to an initial evaluation in excess of 10 percent for sciatica, right lower extremity. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 1988.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

In August 2011, the Board denied the claims of entitlement to an initial evaluation in excess of 40 percent for chronic lumbosacral strain and entitlement to an initial evaluation in excess of 10 percent for residuals of a right hip stress fracture.  The Board remanded the issues of entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected disorder; entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected disorder; entitlement to a total disability rating for compensation on the basis of individual unemployability; and entitlement to an initial evaluation in excess of 10 percent for sciatica, right lower extremity.  The Veteran appealed that part of the the August 2011 decision that denied entitlement to an initial evaluation in excess of 40 percent for chronic lumbosacral strain and entitlement to an initial evaluation in excess of 10 percent for residuals of a right hip stress fracture to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand, in August 2012, the Court ordered that the case be remanded to the Board.  

The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or her representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2012).  In the instant case, the Court remanded the claim of entitlement to an initial evaluation in excess of 40 percent for chronic lumbosacral strain and entitlement to an initial evaluation in excess of 10 percent for residuals of a right hip stress fracture on appeal, based on the Joint Motion's finding that the Board's August 2011 decision failed to provide adequate reasons and bases for its decision.  Therefore, the Joint Motion found that part of the August 2011 Board decision that denied entitlement to an initial evaluation in excess of 40 percent for chronic lumbosacral strain and entitlement to an initial evaluation in excess of 10 percent for residuals of a right hip stress fracture failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, that part of the August 2011 Board decision that denied entitlement to an initial evaluation in excess of 40 percent for chronic lumbosacral strain and entitlement to an initial evaluation in excess of 10 percent for residuals of a right hip stress fracture must be vacated, and a new decision will be entered as if that part of the August 2011 decision by the Board had never been issued. 


REMAND

The Veteran is seeking higher initial ratings for her service-connected low back disorder and her service-connected right hip disorder.  

A review of the file reveals that in the Veteran's February 2011 notice of disagreement, the Veteran indicated that she was being treated for a bone spur at VA.  A review of the evidence of record reveals that treatment records associated with the file are dated until 2010 only and do not reflect such treatment.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Veteran has identified possible outstanding VA records pertinent to her claims on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

Additionally, the Veteran has not been examined for disability evaluation since 2010.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007); see also, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Consequently, a thorough and contemporaneous examination is necessary in order to assess the current severity of the Veteran's disorders.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Specifically, in contacting the Veteran, the RO must provide the Veteran with the appropriate authorization forms and request that the Veteran sign the authorization forms and return them to the RO, in order for the RO to attempt to obtain the records of all treatment not currently of record, to include records generated during her incarceration at the Riverfront State Prison in New Jersey.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain complete records of the Veteran's treatment by VA since 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO must afford the Veteran a VA examination to determine the current severity of her service-connected lumbosacral strain.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected lumbosacral strain.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbosacral strain.  

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbosacral strain.  The examiner must perform any indicated tests, including, if necessary, nerve conduction and/or electromyography studies, to evaluate any reported radiating pain, and state whether the any reported neurological symptoms are related to the Veteran's service-connected lumbosacral strain.

The examiner must also note whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes that have required bed rest as prescribed by a physician, and the frequency and total duration of such episodes over the course of the past 12 months.  The examiner must provide an opinion as to whether any non-strain lumbar spine disorders are part and parcel of her service-connected lumbosacral strain.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a VA examination to determine the severity of her service-connected right hip disorder.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must determine the range of motion of the Veteran's right hip, in degrees, using a goniometer and noting by comparison the normal range of motion of the hip, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right hip disorder after three repetitions of the range of motion tests and after any appropriate weight bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbosacral strain.  The examiner must also indicate whether the right hip disability is manifested by ankylosis and if so, whether the ankylosis is favorable, intermediate or unfavorable.  In addition, the examiner must indicate whether the right hip disability is manifested by malunion of the femur with slight, moderate, or marked knee or hip disability; fracture of the surgical neck of the femur with false joint; or fracture of the shaft or anatomical neck of the femur with nonunion, and with or without loose motion.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

4.  The RO must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  All actions in the August 2011 remand orders with regard to the issues of entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected disorder; entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected disorder; entitlement to a total disability rating for compensation on the basis of individual unemployability; and entitlement to an initial evaluation in excess of 10 percent for sciatica, right lower extremity must be accomplished.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Citation Nr: 1130231	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  00-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for chronic lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right hip stress fracture.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected disorder.

4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected disorder.

5.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.

6.  Entitlement to an initial evaluation in excess of 10 percent for sciatica, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 1988.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

As discussed in the March 2009 Board decision, in March 2004, the Veteran claimed entitlement to an earlier effective date for her service-connected disorders.  Specifically, the Veteran asserted that the proper effective date for her service-connected disorders should be August 20, 1988, the date following her separation from military service, not the dates on which she filed her claims.  More recently, in a February 2011 statement, the Veteran claimed that the effective date for her right hip disability should be May 1, 1988, the date of the injury.  Despite the Board's earlier referral of these issues, the RO has never adjudicated them.  Therefore, the issues of entitlement to earlier effective dates for the grants of service connection for chronic lumbosacral strain; herpes simplex, type 2; and residuals of a right hip stress fracture are once again referred to the RO for the appropriate development.

Also as discussed in the March 2009 Board decision, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disorder, was denied in a October 2005 rating decision, and the Veteran failed to timely perfect her appeal.  However, the Veteran's October 2008 statement indicated that she wished to apply for service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to a service-connected disorder.  Despite the Board's earlier referral of this issue, the RO has never adjudicated it.  Accordingly, the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to a service-connected disorder, is once again referred to the RO for the appropriate development.

The claims of entitlement to service connection for a cervical spine disorder, entitlement to service connection for a bilateral knee disorder, and entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that prior to September 23, 2002, the Veteran's low back disorder was manifested by pain, lumbar lordosis, muscle spasm, and limitation of motion to, at most, 12 degrees of flexion, 10 degrees of extension, 11 degrees of right lateral flexion, 11 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of left lateral rotation.

2.  The medical evidence of record does not show that the Veteran's low back disorder increased in severity between September 23, 2002 and September 25, 2003.

3.  The medical evidence of record shows that for the period on and after September 26, 2003, the Veteran's low back disorder was manifested by pain, paresthesias, weakness, falling, fatigue, muscle spasm, lumbar flattening, and limitation of motion to, at most, 70 degrees of flexion, 10 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees or right lateral rotation, and 20 degrees of left lateral rotation.

4.  The medical evidence of record shows that the Veteran's right hip disorder is manifested by pain and limitation of motion to, at most, 70 degrees of flexion, 0 degrees of extension, and 30 degrees of abduction.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for service-connected chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 4.71a, Diagnostic Code 5293 (2003); 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for residuals of a right hip stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated in June 2004, June 2005, October 2005, March 2009, and June 2010 satisfied the duty to notify provisions, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with her claim/have not been accorded the Veteran, because there is no evidence that the Veteran had any of these disabilities during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  In a May 2011 Appellant's Post-Remand Brief, the Veteran's representative argued that remand of the chronic lumbosacral strain and right hip stress fracture claims was necessary for two reasons.  First, that VA had failed to obtain the Veteran's prison treatment records.  Second, that an addendum medical opinion was required with respect to the September 2010 VA medical examinations.

With regard to the Veteran's prison treatment records, in accordance with the requirements of the March 2009 Board remand, the Veteran was sent a letter in March 2009 which specifically requested that the Veteran either submit the prison treatment records, or provide authorization so that VA could obtain them.  Well over two years have elapsed since that letter was sent, during which time the Veteran has submitted multiple statements.  However, she has never provided the prison treatment records, nor has she submitted an authorization form to enable VA to obtain them.  Without an authorization and consent to release information form, VA is unable to make an attempt to obtain any medical records which may be held by the identified correctional facility.  Under these circumstances, VA has fulfilled the duty to assist and is not required to make further efforts to obtain the identified prison treatment records.  38 C.F.R. § 3.159(c).  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

With regard to the addendum medical opinion, the September 2010 VA medical examinations failed to opine on whether the Veteran's cervical spine disorder was related to a service-connected disability.  While remand of those specific issues is required to rectify errors, the absence of that opinion is not relevant to the Veteran's low back and right hip claims.  Accordingly, a remand of those issues pending the additional medical opinion, as requested by the Veteran's representative, would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's low back and right hip claims are based on the assignment of initial evaluations following initial awards of service connection for lumbar strain and stress changes, right femoral neck.  As such, evidence contemporaneous with the claims and the initial rating decision are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial ratings, staged ratings may be assigned for separate periods of time.  Id.

Low Back

Service connection for lumbar strain was granted by March 1993 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective February 11, 1992.  A September 1995 rating decision recharacterized the disability as chronic lumbar strain/sprain, discogenic lumbar spondylosis, degenerative disease L5-S1 and assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective February 11, 1992.  An October 1996 rating decision recharacterized the disability as chronic lumbar strain/sprain with degenerative disc disease and intervertebral disc syndrome and assigned a 40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective February 11, 1992.  Finally, a January 2011 rating decision assigned a separate evaluation for neurologic symptoms of the Veteran's low back disability, characterized as sciatica, right lower extremity, evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective February 11, 1992.

During the periods pertinent to this appeal, the rating criteria for evaluating disabilities of the spine were amended on two occasions, effective September 23, 2002 and September 26, 2003.  VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods on and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

The RO addressed the Veteran's claim for increase under the old criteria in the Schedule, in numerous rating decisions, statements of the case, and supplemental statements of the case dated up to April 2003, and the current regulations, in supplemental statements of the case dated in May 2008 and January 2011.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of both September 23, 2002 and September 26, 2003 in the appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A March 1992 private medical report stated that the Veteran could safely lift 11 pounds once every five minutes, eight pounds up to four times every minute, and five pounds five or more times every minute.  On range of motion testing, the Veteran had lumbar flexion to 46 degrees, extension to 12 degrees, right lateral flexion to 19 degrees, and left lateral flexion to 25 degrees.

In a March 1992 VA general medical examination report, the Veteran complained that bending or standing for a long period of time caused back pain which prevented her from performing her activities of daily living.  On physical examination, there was no evidence of swelling, atrophy, or tenderness of the muscles, nor was there evidence of contractures.  On range of motion testing, the Veteran had limitation of lumbar flexion to 50 degrees.  There was no evidence of paraspinal muscle spasm in the lumbosacral spine.  No abnormalities were noted on neurological evaluation.  The impression was back pain.

A June 1992 private medical report stated that the Veteran could safely lift 18 pounds once every five minutes, 13 pounds up to four times every minute, and seven pounds five or more times every minute.  On range of motion testing, the Veteran had lumbar flexion to 28 degrees, extension to 17 degrees, right lateral flexion to 11 degrees, and left lateral flexion to 11 degrees.

In an October 1992 VA joints examination report, the Veteran complained of daily low back pain which radiated to the right thigh.  On physical examination, the Veteran had thoracolumbar spine range of motion to 50 degrees of flexion and 30 degrees of extension, with "full side bending."  On palpation, there was tenderness over the right paravertebral muscles into the sacroiliac joint.  There was also tenderness noted over the lower lumbar transverse process into the lumbosacral junction.  The Veteran had restricted straight leg raise from the supine position.  The diagnoses were chronic lumbar strain and sprain and discogenic lumbar spondylosis with a component of right sciatica.  The Veteran had an exaggerated lumbar lordosis was which characterized as "moderately severe."  On x-ray examination, there was mild degenerative joint disease in the thoracic spine.

In a January 1993 private medical report, the Veteran denied experiencing incontinence of the bladder or bowel.  The report stated that, on physical examination, the Veteran's back and spine were diffusely tender with mild spasm.  Range of motion was restricted in all six directions to a "mild" degree.  Straight leg raise testing was positive and seated root test was negative.

A March 1993 private medical report stated that the Veteran could safely lift 13 pounds once every five minutes, ten pounds up to four times every minute, and five pounds five or more times every minute.  On range of motion testing, the Veteran had "true" lumbar flexion to 12 degrees, extension to 12 degrees, right lateral flexion to 23 degrees, and left lateral flexion to 19 degrees.

In an April 1995 VA spine examination report, the Veteran complained of low back pain which increased with bending, twisting, or picking up heavy objects.  On physical examination of the thoracolumbar spine, there were no bony deformities noted.  There was tenderness to palpation over the paravertebral muscles and the sacroiliac joints.  The Veteran had thoracolumbar spine range of motion to 60 degrees of flexion, 10 degrees of extension, 15 degrees of lateral flexion, and 30 degrees of rotation.  No abnormalities were noted on neurological evaluation.  The relevant diagnoses were chronic lumbar strain and sprain; discogenic lumbar spondylosis; and spurs of L5-S1 compatible with degenerative disease.  The examiner stated that the Veteran's discomfort limited her ability to perform her daily activities.

In an August 1996 private medical report, the Veteran complained of an episode of severe back pain which radiated into her left leg.  On physical examination, the Veteran had tenderness and restricted range of motion.

In an April 1997 private medical report, the Veteran complained of an exacerbation of right-sided low back pain which was radiating into her right leg.  On physical examination, the Veteran's gait was slightly antalgic.  There was tenderness and restricted range of motion with increased spasm on the right.  Straight leg raise testing was positive on both sides, and seated root test was positive on the right.

A March 1998 VA general medical examination report stated that, on physical examination, the Veteran had lumbar spine range of motion to 90 degrees of flexion, 20 degrees of extension, 40 degrees of right lateral flexion, 40 degrees of left lateral flexion, 50 degrees of right rotation, and 50 degrees of left rotation.  There was no spinal tenderness on palpation or percussion.  On neurologic examination, no abnormalities were noted.  The impression was degenerative joint disease of the spine with history of prolapsed discs.

In a July 1999 VA joints examination report, the Veteran complained of lower back pain with radiation down both thighs and legs.  On physical examination, the Veteran had lumbosacral spine range of motion to 75 degrees of flexion, 35 degrees of extension, 40 degrees of right lateral flexion, and 40 degrees of left lateral flexion.  The Veteran reported a "pulling" sensation in the backs of her thighs and calves at the end of all ranges of motion.  On review of March 1998 x-rays, there were mild degenerative joint changes at L5-S1 and partial sacralization of L-5.  The impression was chronic low back complaints.  The examiner stated that the Veteran's symptoms would impair physically stressful function, but did not impair her ability to work at her present job.  A November 1999 addendum stated that the impression should be changed to chronic lumbar strain with degenerative joint disease L5-S1.

In a July 2003 VA outpatient medical report, the Veteran denied experiencing pain in the lumbar and thoracic regions.  On physical examination, the Veteran's spine was negative for kyphosis, scoliosis, weakness, atrophy, costovertebral angle tenderness, and tenderness over the spinous processes or paraspinous muscles.  The Veteran's spine was positive for lumbar lordosis.

In a May 2004 VA outpatient medical report, the Veteran complained of back pain.  After physical examination the diagnosis was back pain.

In a July 2010 VA outpatient medical report, the Veteran complained of pain in the sciatic nerve for the first time in five years.

In a September 2010 VA outpatient medical report, the Veteran complained of a history of degenerative disc disease of the lumbar spine with right sciatica.  She reported that acupuncture had helped with pain approximately five years before, but that the pain was now returning and radiating down her right leg.  On physical examination, there was tenderness of the right lower lumbar and buttock area.  Straight leg raise testing was negative, bilaterally.  The assessment was chronic low back pain radiating to right leg.

In a September 2010 VA spine examination report, the Veteran stated that her back pain was helped "significantly" by acupuncture between 2004 and 2008, after which it began to return.  She reported that the pain was primarily pulling or stretching of the back with a lot of walking or lifting.  The Veteran was not receiving any medical treatment for her back, but had tried multiple non-steroidal anti-inflammatory drugs (NSAIDs), a transcutaneous electrical nerve stimulation unit, and a brace.  She reported that she experienced flare-ups with overuse and changes in the weather.  The flare-ups occurred weekly, were severe, and lasted for approximately one to two days.  The Veteran denied any urinary incontinence, fecal incontinence, obstipation, numbness, and unsteadiness.  She reported experiencing paresthesias, leg or foot weakness, and falls.  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The pain was located in the lower lumbar area and was a constant full ache, sometimes with throbbing at night.  She described the pain as constant and severe and stated that it radiated down her right leg.  The Veteran denied experiencing incapacitating episodes of spine disease, but reported she was unable to walk more than a few yards.

On physical examination, the Veteran's posture was stooped but her gait was normal.  There was no gibbus, kyphosis, lumbar lordosis, reverse lordosis, scoliosis, or ankylosis; however, there was lumbar flattening.  On examination of the thoracolumbar muscles, there was bilateral spasm, guarding, and pain with motion, but no atrophy, tenderness, or weakness.  There was muscle spasm, localized tenderness, or guarding severe enough to cause abnormal gait or abnormal spinal contour.  The Veteran had thoracolumbar spine range of motion to 80 degrees of flexion, 20 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees or right lateral rotation, and 30 degrees of left lateral rotation.  There was objective evidence of pain on active range of motion, and following repetitions the Veteran's range of motion was reduced to 70 degrees of flexion, 10 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees or right lateral rotation, and 20 degrees of left lateral rotation.  No abnormalities were noted on reflex, nerve, or motor testing.  Lasegue's sign was negative.  On radiographic examination, the impression was market facet sclerosis.  The diagnoses were degenerative arthritis of the lumbar spine and compression fracture T-11.  The effect on the Veteran's activities was increased occupational tardiness, decreased mobility, problems lifting and carrying, pain, and limitation to self-care during periods of severe pain.

In an October 2010 VA outpatient medical report, the Veteran complained of chronic back pain.

Prior to September 23, 2002

The medical evidence of record shows that prior to September 23, 2002, the Veteran's low back disorder was manifested by pain, lumbar lordosis, muscle spasm, and limitation of motion to, at most, 12 degrees of flexion, 10 degrees of extension, 11 degrees of right lateral flexion, 11 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of left lateral rotation.  Under the criteria in effect prior to September 23, 2002, limitation of motion of the lumbar spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 percent evaluation was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Under the criteria in effect prior to September 23, 2002, a 40 percent evaluation is the maximum award available under Diagnostic Code 5292.  Id.  Accordingly, an evaluation in excess of 40 percent cannot be awarded prior to September 23, 2002 under Diagnostic Code 5292.

Under the criteria in effect prior to September 23, 2002, lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 percent evaluation was warranted for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Under the criteria in effect prior to September 23, 2002, a 40 percent evaluation is the maximum award available under Diagnostic Code 5295.  Id.  Accordingly, an evaluation in excess of 40 percent cannot be awarded prior to September 23, 2002 under Diagnostic Code 5295.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 40 percent evaluation was warranted for severe disability with recurrent attacks and only intermittent relief.  A 60 percent evaluation was warranted for pronounced disability with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The evidence prior to September 23, 2002 does not show that the Veteran had persistent symptoms with little intermittent relief.  While neurological abnormalities were reported in October 1992, August 1996, April 1997, and July 1999, no neurological complaints or findings were noted in March 1992, April 1995, and March 1998.  Accordingly, the evidence of record demonstrates that the Veteran had sufficient periods of relief from her neurological symptoms to not warrant a 60 percent evaluation under the criteria in effect prior to September 23, 2002.  Id.  Accordingly, an evaluation in excess of 40 percent is not warranted prior to September 23, 2002 under Diagnostic Code 5293.

The Board has also considered evaluating the Veteran's low back disability under all other diagnostic codes that provide for an evaluation in excess of 40 percent prior to September 23, 2002.  However, as there is no medical evidence that the Veteran has ever had spinal ankylosis or vertebral fracture that required a neck brace or long leg braces, an evaluation in excess of 40 percent is not warranted under the corresponding diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).

As the Veteran's disability involves restricted articulation of a joint, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, prior to September 23, 2002, the only evaluations in excess of 40 percent which were available for limitation of motion of the spine contemplated favorable or unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2002).  While the medical evidence of record shows that the Veteran experienced significant limitation of motion at various points prior to September 23, 2002, there is no medical evidence of record that the Veteran experienced additional pain and limitations sufficient to be analogous to ankylosis of the spine.  The simple fact that the Veteran was able to move and bend, even with great limitations, is sufficient to make her symptoms non-analagous to ankylosis.  Accordingly, an evaluation in excess of 40 percent is not warranted for this period based on 38 C.F.R. §§ 4.40 and 4.45.

From September 23, 2002 to September 25, 2003

The medical evidence of record does not show that the Veteran's low back disorder increased in severity between September 23, 2002 and September 25, 2003.  Indeed, there is only one medical report of record that is relevant to the Veteran's low back disability dated during that period of time.  In that report, the Veteran denied experiencing pain in the lumbar and thoracic regions and the only abnormal finding on physical examination was lumbar lordosis.

As with the period prior to September 23, 2002, for the period between September 23, 2002 and September 25, 2003, a 40 percent evaluation was the maximum award available under Diagnostic Codes 5292 and 5295.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).  Accordingly, an evaluation in excess of 40 percent cannot be awarded for the period between September 23, 2002 and September 25, 2003 under Diagnostic Codes 5292 or 5295.

The Board has also considered evaluating the Veteran's low back disability under all other diagnostic codes that provide for an evaluation in excess of 40 percent for the period between September 23, 2002 and September 25, 2003.  However, as there is no medical evidence that the Veteran has ever had spinal ankylosis or vertebral fracture that required a neck brace of long leg braces, an evaluation in excess of 40 percent is not warranted under those diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003).

Under the schedular criteria in effect on and after September 23, 2002, intervertebral disc syndrome is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under this version of the diagnostic code, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the previous 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.25, 4.71a, Diagnostic Code 5293 (2003), Diagnostic Code 5243 (2010).  In June 2004, a correction was published to reinsert material that was inadvertently omitted from the initial publication of the 2003 revision.  69 Fed. Reg. 32449 (2004).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IDS), a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IDS.  This remained essentially unchanged in the revisions effective on September 26, 2003.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IDS at Note (1) (2010).  The medical evidence of record does not show that the Veteran required bed rest prescribed by a physician for a period of at least 6 weeks during any 12 month period at any point relevant to the claim on appeal.  Accordingly, an evaluation in excess of 40 percent is not warranted at any point on or after September 23, 2002 under the Formula for Rating IDS.

The Board must also determine whether an increased evaluation can be assigned for the Veteran's low back disorder by providing separate evaluations for the chronic orthopedic and neurologic manifestations of the disability, as noted under the rating criteria effective on and after September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2010).

The medical evidence of record shows that the Veteran experienced at least occasional radiating pain and/or numbness in her right leg.  However, service connection for sciatica of the right lower extremity was granted by a January 2011 rating decision.  

On and After September 26, 2003

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), effective September 26, 2003, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

The medical evidence of record shows that for the period on and after September 26, 2003, the Veteran's low back disorder was manifested by pain, paresthesias, weakness, falling, fatigue, muscle spasm, lumbar flattening, and limitation of motion to, at most, 70 degrees of flexion, 10 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees or right lateral rotation, and 20 degrees of left lateral rotation.  There is no medical evidence of record that the Veteran's thoracolumbar spine has ever been unfavorably ankylosed at any point during any period on appeal.

The Veteran has reported low back pain on use, a contention which is substantiated by the evidence of record.  However, the September 2010 VA spine examination report specifically measured the Veteran's reduced range of motion following repetitive motion, and found ranges of motion that would only warrant a 10 percent evaluation under the General Rating Formula.  Accordingly, there is no medical evidence of record that, for the period on and after September 26, 2003, the Veteran experiences pain which causes additional limitation of motion sufficient to warrant an evaluation in excess of 40 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Accordingly, a rating in excess of 40 percent is not warranted under the General Rating Formula for the orthopedic manifestations of the Veteran's service-connected back disability for the period on and after September 26, 2003.  See 38 C.F.R. § 4.71a, General Rating Formula.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disabilities rating for her low back disorder inadequate.  The Veteran's low back disorder was evaluated under several diagnostic codes in 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, during the period of greatest symptomatology, the Veteran's low back disorder was manifested by pain, lumbar lordosis, muscle spasm, and limitation of motion to, at most, 12 degrees of flexion, 10 degrees of extension, 11 degrees of right lateral flexion, 11 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of left lateral rotation.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for her low back disorder.  A rating in excess of the currently assigned rating is provided for certain manifestations of spine disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 40 percent rating for the Veteran's low back disorder more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 4.71a, Diagnostic Code 5293 (2003); 4.71a, Diagnostic Code 5243 (2010).

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  While there may have been day-to-day fluctuations in the Veteran's service-connected low back disorder during the periods of time discussed herein, the evidence shows no distinct periods of time during which the Veteran's service-connected low back disorder varied to such an extent that a rating in excess of 40 percent would be warranted.  Thus, staged ratings are not in order.  Fenderson, 12 Vet. App. at 126

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an initial evaluation in excess of 40 percent for the Veteran's service-connected low back disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hip

Service connection for stress changes, right femoral neck, was granted by a March 1993 rating decision and a noncompensable evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5252, effective February 11, 1992.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, was the service-connected disorder, and limitation of flexion of the thigh, under Diagnostic Code 5252, was a residual condition.  See 38 C.F.R. § 4.27 (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  Subsequently, a January 2011 rating decision recharacterized the disability as residual, stress fracture of the right hip, and assigned a 10 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5252, effective February 11, 1992.

A March 1992 VA general medical examination report stated that on physical examination, the Veteran's right hip had a normal range of motion, except for a restriction to 90 degrees of flexion.  The diagnosis was hip pain.  On radiographic examination, the Veteran's right hip was normal.

A November 1992 VA bone scan report found findings which were possibly related to arthritic changes, traumatic changes, or osteitis-deformans.  Following a review of the bone scan report, a VA medical examiner opined that the Veteran's right hip findings were consistent with residuals of a stress fracture and/or bone contusion.

A January 1993 private medical report stated that, on physical examination, the Veteran had normal range of motion and strength in her extremities.

An April 1995 VA spine examination report stated that, on physical examination, the Veteran could not bend her hips more than 90 degrees.

An August 1996 private medical report stated that, on physical examination, the Veteran's extremities had normal ranges of motion and strength.

A September 1997 private medical report stated that, on x-ray examination of the Veteran's right hip, there was no evidence of fracture, dislocation, subluxation, significant bone abnormality, or significant joint abnormality.

In a July 1999 VA joints examination report, the Veteran reported that she had not had any pain in her right hip for a long time and had no other problems with the right hip.  On physical examination, the Veteran had right hip flexion to 70 degrees, with flexion to 90 degrees while sitting and putting on shoes.  The impression was stress fracture of the right hip by history which was healed and with no current symptoms.

In a September 2009 VA telephone contact report, the Veteran complained of hip pain.

In a September 2010 VA outpatient medical report, the Veteran complained of right hip pain.  On physical examination, there was tenderness in the right groin and lateral hip.  Patrick's Test was positive on the right and there was pain with all ranges of motion of the right hip.

In a September 2010 VA joints examination report, the Veteran complained of right hip pain.  She reported that she used NSAIDs, heat, and over the counter treatments for the pain.  She reported that during a flare-up, her right hip locked and recovery required two days.  The Veteran denied right hip deformity, instability, incoordination, episodes of dislocation or subluxation, and effusions.  She reported experiencing right hip giving way, pain, stiffness, weakness, decreased speed of joint motion, daily locking, and tenderness.  The Veteran reported being unable to walk more than a few yards.  On physical examination, the Veteran's gait was antalgic without evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone or inflammatory arthritis.

The Veteran had right hip range of motion to 100 degrees of flexion, 0 degrees of extension, and 30 degrees of abduction.  The Veteran could not cross her right leg over her left, but could toe out more than 15 degrees.  There was objective evidence of pain on active range of motion, and following repetitions the Veteran's range of motion was reduced to 70 degrees of flexion, 0 degrees of extension, and 30 degrees of abduction.  On x-ray examination, the impression was osteoarthritis of the right hip.  The diagnosis was degenerative arthritis of the right hip which had significant effects on the Veteran's usual occupation due to decreased mobility, problems with lifting and carrying, and pain.  These effects resulted in her assignment to different duties and increased absenteeism.  The symptoms also had mild effects on traveling and driving, moderate effects on chores and shopping, and prevented exercise, sports, and recreation.

In an October 2010 VA outpatient medical report, the Veteran complained of chronic right hip pain.

The medical evidence of record shows that the Veteran's right hip disorder is manifested by pain and limitation of motion to, at most, 70 degrees of flexion, 0 degrees of extension, and 30 degrees of abduction.

The Schedule provides that assignment of a 10 percent is warranted for limitation of thigh extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  A 10 percent evaluation is the maximum rating for this disorder under the provisions of Diagnostic Code 5251.  Accordingly, a higher rating is not possible under this diagnostic code.

The Schedule provides that assignment of a 10 percent rating is warranted for limitation of thigh flexion to 45 degrees.  A 20 percent evaluation is warranted for limitation of thigh flexion to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  The medical evidence of record does not show that the Veteran's right hip range of motion has ever been limited to 30 degrees of flexion.  Accordingly, a higher evaluation is not warranted under this diagnostic code.

The Schedule provides that assignment of a 10 percent rating for impairment of the thigh is warranted for an inability to cross legs and an inability to toe-out more than 15 degrees.  A 20 percent rating is warranted for a limitation of abduction beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  The medical evidence of record does not show that the Veteran's right hip range of motion has ever been limited to 10 degrees of abduction.  Accordingly, a higher evaluation is not warranted under this diagnostic code.

The Board has considered rating the Veteran's service-connected right hip disorder under all appropriate diagnostic codes.  However, the evidence of record does not demonstrate that the Veteran has ankylosis of the hip, flail joint of the hip, fracture of the shaft or anatomical neck of the femur with nonunion, fracture of the surgical neck of the femur with a false joint, or malunion of the femur.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2010).  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's service-connected right hip disorder under these diagnostic codes.

The evidence of record shows that the Veteran experiences right hip pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v., 8 Vet. App. at 206 (1995).  However, additional limitation of motion after repetitive use was specifically measured by the September 2010 VA joints examination report, and the additional limitations found are not sufficient to provide for a 20 percent evaluation under any of the corresponding diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5255.  Accordingly, even with the Veteran's increased symptoms on use taken into account, a rating in excess of 10 percent would not be warranted.

The record also shows that the Veteran has a diagnosis of right hip osteoarthritis, shown through x-ray examination.  However, such findings, combined with the limitation of motion elicited, would warrant no more than a 10 percent evaluation under 38 C.F.R § 4.71a, Diagnostic Codes 5003, 5010.  See also 38 C.F.R. § 4.45.  Additionally, awarding separate evaluations under Diagnostic Codes 5003 or 5253 would constitute prohibited pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's right hip disorder.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  Fenderson, 12 Vet. App. at 126.  However, there is no medical evidence of record that shows that the Veteran's right hip disorder has met the criteria for an evaluation in excess of 10 percent at any point since the time of her initial evaluation.  Accordingly, there is no basis for staged ratings with respect to this claim.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disabilities rating for residuals of a right hip stress fracture inadequate.  The Veteran's residuals of a right hip stress fracture were evaluated under to 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's residuals of a right hip stress fracture are manifested by pain and limitation of motion to, at most, 70 degrees of flexion, 0 degrees of extension, and 30 degrees of abduction.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for her residuals of a right hip stress fracture.  A rating in excess of the currently assigned rating is provided for certain manifestations of right hip disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's residuals of a right hip stress fracture more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an initial rating in excess of 10 percent for residuals of a right hip stress fracture, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

An initial evaluation in excess of 40 percent for service-connected for chronic lumbosacral strain is denied.

An initial evaluation in excess of 10 percent for residuals of a right hip stress fracture is denied.


REMAND

In March 2009, the Board remanded the claims of entitlement to service-connection for a cervical spine disorder, a bilateral knee disorder, and TDIU.  The Remand stated that the Veteran was to be provided with VA medical examinations to determine the etiology of her bilateral knee disorder and whether her cervical spine disorder was caused or aggravated by a service-connected disorder.  Following these actions, the Veteran's cervical spine disorder, bilateral knee disorder, and TDIU claims were to be readjudicated.

The Veteran was provided with a VA medical examination in September 2010.  However, with respect to the Veteran's cervical spine disorder, the examiner only discussed whether the disorder was related to military service, and did not provide an opinion on whether her cervical spine disorder was caused or aggravated by a service-connected disorder.  With respect to the Veteran's bilateral knee disorder, while the examiner provided an opinion on the basis of the evidence of record, the examiner also stated that medical records from a 1992 surgical operation would be useful in conjunction with the etiological opinion, if they could be obtained.  The RO has never made an attempt to obtain these medical records.

Finally, the March 2009 Board stated that following the completion of the other actions, the Veteran's cervical spine, bilateral knee, and TDIU claims had to be readjudicated.  There is no evidence of record that the RO has ever readjudicated these claims.  Instead, a January 2011 note from the AMC specifically stated that adjudication of these issues was deferred pending further development.  RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for sciatica, right lower extremity, service connection for this disability granted by a January 2011 rating decision.  The Veteran filed a notice of disagreement with the evaluation assigned in February 2011.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA has not yet issued a statement of the case as to the issue of entitlement to an initial evaluation in excess of 10 percent for sciatica, right lower extremity.  38 C.F.R. § 19.26 (2010).  Therefore, the Board is obligated to remand this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and request that she identify the name, address, and approximate dates of treatment for the health care provider who conducted the surgical operation on her knees in 1992.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by her in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2. If, and only if, the above action results in the receipt of medical records documenting the surgical operation on the Veteran's knees in 1992, the Veteran must be afforded another VA examination to determine the etiology of her bilateral knee disorder.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service and post-service medical records, to specifically include the records documenting the surgical operation on the Veteran's knees in 1992, the examiner must state whether any currently diagnosed knee disorder is related to military service or to any service-connected disorder.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The Veteran must be afforded a VA examination to determine the etiology of any cervical spine disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service and post-service medical records, the examiner must state whether any currently diagnosed cervical disorder is related to military service or to any service-connected disorder, to specifically include the Veteran's low back disorder, to include as aggravated by a service-connected disorder.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

4. The RO must notify the Veteran that it is her responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.
5. 
The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an initial evaluation in excess of 10 percent for sciatica, right lower extremity.  See 38 C.F.R. §§ 19.29, 19.30 (2010).  The Veteran and her representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal to the June 2010 rating decision must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review.

6. The RO must then readjudicate the cervical spine, bilateral knee, and TDIU claims and, thereafter, if any claim on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


